***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                       M. M. v. H. F.*
                        (AC 42136)
                    Elgo, Devlin and Harper, Js.
      Argued October 17—officially released November 19, 2019

                        Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Waterbury, and tried to the court, Hon. Lloyd
Cutsumpas, judge trial referee; judgment dissolving the
marriage and granting certain other relief; thereafter,
the court, Ficeto, J., denied the defendant’s request for
leave to file a motion for modification, and the defen-
dant appealed to this court. Affirmed.
  H. F., self-represented, the appellant (defendant).
  M. M., self-represented, the appellee (plaintiff).
                                  Opinion

   PER CURIAM. In this postjudgment marital dissolu-
tion matter, the defendant, H. F., appeals from the judg-
ment of the trial court denying her request for leave to
file a motion to modify custody and visitation of the
parties’ minor child.1 The trial court denied the defen-
dant’s request for leave to file a motion to modify on
the ground that she failed to allege facts sufficient to
constitute a substantial change in circumstances, and,
further, that her motion simply reiterated allegations
that she previously had presented to the court. On the
basis of our careful and thorough review of the record,
we cannot conclude that the trial court erred in so
holding.
   The judgment is affirmed.
   * In accordance with our policy of protecting the privacy interests of the
victims of family violence, we decline to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
   1
     Because the defendant had a history of filing motions for contempt and/
or modification ‘‘without sufficient cause or without alleging a substantial
change in circumstance[s],’’ the trial court issued an order on July 19, 2017,
requiring the defendant to seek leave of the court pursuant to Practice Book
§ 25-26 (g), prior to filing further motions.